Citation Nr: 1440643	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-10 689	)	DATE
	)
  )

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a separate rating for peripheral neuropathy associated with residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from March 1946 to July 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri (hereinafter Agency of Original Jurisdiction (AOJ)).  

In a statement received in September 2011, the Veteran's representative withdrew the Veteran's request for a hearing before the Board.

In March 2013, the Board remanded an issue characterized as entitlement to a rating in excess of 40 percent for residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer to the Appeals Management Center (AMC) in Washington, DC (a component of the AOJ), for further development.  At that time, the Board directed the AOJ to evaluate whether the Veteran has any residuals of his antrectomy, vagotomy, and gastrojejunostomy that are not contemplated in the assigned rating under Diagnostic Code (DC) 7308, to include peripheral neuropathy of the lower extremities.  

The case was before the Board again in December 2013.  At that time, the Board denied a claim of entitlement to a rating in excess of 40 percent for residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer under DC 7308.  However, as the AOJ failed to address the peripheral neuropathy issue, the Board listed on the title page an issue of entitlement to a separate rating for peripheral neuropathy associated with residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer and remanded this issue for further development.

By rating action dated in May 2014, by which the Veteran was notified of in June 2014, the AOJ granted separate noncompensable ratings for sensorimotor peripheral neuropathy of both lower extremities, effective October 28, 2013.

Thereafter, the AOJ issued an August 2014 supplemental statement of the case (SSOC) readjudicating an issue of entitlement to a rating in excess of 40 percent for residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer.  However, as indicated above, the Board finally denied this issue in the December 2013 decision.  See 38 U.S.C.A. § 7105 (West 2002).  Thus, this issue is no longer in appellate status and that the August 2014 SSOC was issued in error.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA, which are two separate VA paperless claims processing systems.  There is no paper claims folder associated with this appeal.  While the Veteran's records are primarily housed in VBMS, there are additional VA treatment records contained in Virtual VA that are not associated with VBMS.  Additionally, an August 2014 Appellant's Post-Remand Brief is located in Virtual VA. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A May 2014 AOJ decision, by which the Veteran was notified of in June 2014, that awarded separate ratings for sensorimotor peripheral neuropathy of both lower extremities fully resolved the issue of entitlement to a separate rating for peripheral neuropathy associated with residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer.


CONCLUSION OF LAW

The claim of entitlement to a separate rating for peripheral neuropathy associated with residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

A final Board decision in December 2013 denied a rating in excess of 40 percent for residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer under DC 7308.  At that time, the Board remanded to the AOJ an issue of entitlement to a separate rating for peripheral neuropathy associated with residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer. 

By rating decision dated May 2014, the AOJ granted separate noncompensable ratings for sensorimotor peripheral neuropathy of both lower extremities, effective October 28, 2013, which fully resolved the issue of entitlement to a separate rating for peripheral neuropathy associated with residuals, antrectomy, vagotomy, and gastrojejunostomy due to duodenal ulcer.  A June 2014 letter notified the Veteran of this award and his appellate rights if he disagreed with the rating action.  To date, the Veteran has not submitted any written document reflecting an intent to appeal this determination.

As separate ratings for sensorimotor peripheral neuropathy of both lower extremities have been assigned, the issue remanded by the Board in December 2013 has been fully resolved.  As such, there is no "controversy" or "justiciable issue" currently before the Board.  The claim, therefore, must be dismissed.  38 U.S.C.A. § 7105(d) (West 2002).  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In so deciding, the Board notes that the decision to dismiss this claim solely involves a question of law.  In such circumstances, the provisions of the Veterans Claims Assistance Act of 2000 are not applicable and need not be considered.  38 C.F.R. § 3.159(d)(1) (2013).  See generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 231-32 (2000); Turner v. Gober, 14 Vet. App. 224 (2000) (per curiam order); White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001).

The Board further notes that the Veteran's time period to appeal the AOJ's assignment of separate noncompensable ratings for sensorimotor peripheral neuropathy of both lower extremities has not yet expired, and that he may still file an appeal if he disagrees with the rate of compensation and/or effective date of award assigned.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


